Citation Nr: 1017199	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim m for service connection for a skin rash.  

3.  Entitlement to service connection for back disorder 
(claimed as back pain).  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), nervousness, and sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 
1991.  He also retired from the Army National Guard in 
February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the issues on appeal.  

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
hearing loss being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT


1.  In an unappealed decision dated in April 1995, the RO 
denied the reopening of the Veteran's claim for service 
connection for a skin condition, which had been previously 
denied on the basis of there being no evidence of a chronic 
skin rash in service or post-service.  

2.  Evidence received since the April 1995 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin condition. 

3.  PTSD has not been diagnosed.  

4.  An acquired psychiatric disorder, separate from PTSD, was 
not shown in service, or for many years thereafter; anxiety 
disorder is unrelated to active service.

5.  A chronic back disorder has not been diagnosed.  


CONCLUSIONS OF LAW


1.  The April 1995 rating decision which denied the petition 
to reopen the claim of service connection for a skin 
condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(b) (2009).  

2.  Evidence submitted subsequent to the April 1995 rating 
decision denying the petition to reopen the claim for service 
connection for a skin condition, is not new and material.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2001)(2009).  

3.  An acquired psychiatric disorder, to include PTSD, 
nervousness, and a sleep disorder, was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2009).  

4.  A chronic back disorder (claimed as back pain) was not 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 103(a), 5103A, 5107(b) (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
November 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  The letter also 
indicated what was necessary to establish a service 
connection claim and the criteria for establishing ratings 
and effective dates.  This notice was provided to the Veteran 
prior to the initial adjudication of the appeal.  
Parenthetically, the Board notes that the elements of 
reopening the claim for service connection for a skin 
condition and establishing a claim for service connection for 
PTSD and an acquired psychiatric were explicitly discussed 
during the Veteran's personal hearing, and that the Veteran 
expressed his understanding of the same.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Service, VA, and private treatment records 
have been associated with the claims file.

As to his petition to reopen the claim of service connection 
for a skin condition/rash, VA need not conduct an examination 
with respect to the claims of whether new and material 
evidence has been received to reopen previously denied claims 
of entitlement to service connection because the duty under 
38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)

As for the service connection claims, in determining whether 
a medical examination should be provided or medical opinion 
obtained, there are four factors to consider: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing an in-
service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability 
or symptoms may be associated with service; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Further, in deciding to 
remand the issue for a medical nexus opinion, the Board notes 
that the Federal Circuit, in a recent decision, upheld the 
determination that a VA medical examination is not required 
as a matter of course in virtually every veteran's disability 
case involving a nexus issue.  Waters v. Shinseki, --- F.3d -
--, 2010 WL 1302954 (Fed. Cir.) (distinguishing cases where 
only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).  

With regard to his claims for service connection for PTSD and 
an acquired psychiatric disorder (other than PTSD), the Board 
finds that a VA examination/opinion is not warranted.  
Indeed, as will be discussed below, the prepondereance of the 
evidence is against the finding of a diagnosis of PTSD.  
There is also an absence of identifiable symptomatology for 
anxiety for many years after separation and a lack of 
competent evidence of a nexus between service and the 
Veteran's claimed psychiatric disorder.  Therefore, the Board 
finds that a remand for a VA examination would not be 
beneficial in the adjudication of this issue and, thus, is 
not required in this case.

As for his claim for service connection for a back disorder, 
there is no indication that the veteran has a disability of 
the back or spine.  As these examinations are current, 
thorough and focus on the affected area, the Board finds that 
the preponderance of the medical evidence is against a 
current diagnosis of the claimed disorder.  Indeed, the 
Veteran testified at the hearing before the undersigned that 
a disability of back had yet to have been rendered by any 
physician.  An examination is therefore not required.  See 
McLendon, supra.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, he has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  He and his spouse 
testified at a RO hearing in April 2000 and again at a Travel 
Board hearing in August 2009.  

Finally, the Board notes that the record was held open for 
60-days to permit the Veteran an opportunity to secure 
evidence that would support his claims.  The nature/type of 
the evidence was specifically discussed such as evidence 
establishing current diagnoses and etiology opinions.  No 
such evidence has been submitted.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When an appellant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the appellant's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. § 
7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Regulations were 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are applicable only to claims 
filed after that date.  The regulations in effect prior to 
August 29, 2001, apply to this claim to reopen, as this claim 
was filed in August 1999 and was clearly appealed by a 
June 2000 substantive appeal.  

Under 38 C.F.R. § 3.156(a), for claims filed prior to August 
29, 2001, new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156. 

The Veteran's initial claim for service connection for a skin 
disorder was in February 1992.  The claim was denied in a 
February 1992 rating decision.  The RO determined that 
service connection was not warranted due to the absence of 
complaints, treatment, or diagnosis of a chronic skin 
condition/rash in service.  The RO added a post-service VA 
examination showed the skin to be normal.  He was notified of 
the denial in a March 1992 letter, and did not appeal that 
decision.  The decision became final.  

In January 1995, the Veteran attempted to reopen the claim 
for service connection for a skin disorder.  By rating 
decision of April 1995, the request to reopen the claim for 
service connection for a skin disorder was denied. The 
Veteran received notice by letter of the same month and did 
not appeal that decision.  That decision became final.  

Again, the Veteran attempted to reopen the claim for service 
connection for a skin disorder in August 1999.  By rating 
decision of February 2000, the attempt to reopen the claim 
for service connection for a skin disorder was denied.  The 
Veteran was provided notice of the denial in a letter of the 
same month.  He filed a substantive appeal to this denial and 
the claim is before the Board at this time.  

Evidence received since the most recent denial in April 1995 
included VA outpatient treatment records, Pine Bluff Arsenal 
medical records, private medical records, an April 1995 
Persian Gulf War Registry examination, an April 2000 RO 
hearing transcript of hearing testimony provided by the 
Veteran and his spouse, an undated lay statement from the 
Veteran's spouse, and August 2009 Travel Board hearing 
testimony from the Veteran and his spouse on behalf of his 
claim.   

An April 1995 Persian Gulf Registry examination was performed 
in connection with the claim.  Those clinical records show a 
very small amount of miliform rash between the shoulder 
blades.  A diagnosis of milia dermatitis was made.  The 
report showed that the Veteran claimed recurrent rashes and 
stated that his back was itchy all the time.  The diagnosis, 
however, did not attribute the miliform rash to an event in 
service.  Thus, while "new", the examination report is not 
material because it merely identifies a current skin 
rash/condition.  It contains no opinion relating the rash to 
the Veteran's active service.  This evidence, although not 
previously of record, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, it is not new and material to reopen 
the claim.  

The Veteran's VA outpatient treatment records are not 
considered new and material.  These records from 1995 to 2008 
show records of periodic treatment for a skin disorder of the 
Veteran's groin area, back, and shoulder areas.  These 
records do show that the Veteran has a skin disorder, 
however, they do not relate the skin disorder to service.  
This evidence is new in that it is not evidence that was 
previously of record.  However, it is not material as it does 
not relate the origin of the Veteran's claimed skin disorder 
to service or an event therein.  The only relation of the 
rash to service was a December 1996 VA outpatient treatment 
report wherein the Veteran states to the examiner that he has 
had the rash since the Persian Gulf.  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, this evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection.  

Pine Bluff Arsenal medical records were also obtained and 
associated with the claims folder.  These records show 
treatment from 1996 to 1998 for contact dermatitis and 
psoriasis of the skin.  These records show ongoing treatment 
for skin complaints made by the Veteran, but they do not show 
any findings related to service or an event therein.  
Therefore, they are not new and material to reopen the claim.  

Private medical records from an unnamed emergency room dated 
in February 1997, and private doctors records are also of 
record.  This evidence indicates that the Veteran was seen in 
the emergency room for evaluation of an itchy rash on the 
back, chest, and groin.  One record is for treatment by a 
doctor for dermatitis and the other is for treatment 
unrelated to the Veteran's skin.  One physician's records 
showed that there was a rash on the chest but none on the 
back or groin.  The diagnoses was pruritus and folliculitis.  
However, none of the private records show that the pruritis 
or folliculitis were related to service or an event therein.  
This medical evidence, which is new, does not relate to the 
origin of the claimed condition in service.  This evidence, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, it is not 
new and material.  

In April 2000, the Veteran and his spouse provided testimony 
before a hearing officer at the RO.  The Veteran testified 
that he had no skin problems prior to service and that after 
his return from the Persian Gulf, he had a burning rash over 
his body.  His spouse testified that she treated his rash 
with salves after his return from the Persian Gulf.  

Additionally, both the Veteran and his spouse testified 
before the undersigned in August 2009.  They provided 
essentially the same testimony as they provided before the 
hearing officer in April 2000.  The Veteran's spouse also 
testified that she was married to the Veteran prior to and 
after his Persian Gulf service.  She testified that the 
Veteran did not complain of rashes prior to that service, and 
complained of the rashes after his return from the Persian 
Gulf.  The Board has considered the Veteran's written 
statements of record.  He maintains that his rash began in 
service.  These lay statements are essentially duplicative of 
his contentions all along; and, therefore they are not new.  
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  Moreover, as 
previously stated, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  As 
such, the testimony and written evidence of the Veteran and 
his spouse is not new and material.

Upon review, the Veteran has provided no new evidence which 
by itself or in connection with evidence previously assembled 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim  None of the evidence, 
except the lay statements of the Veteran and his spouse, 
links the rash to his active service.  As such, the evidence 
received since the April 1995 rating decision is not new and 
material as contemplated by 38 C.F.R. § 3.156, and provides 
no basis to reopen the veteran's claim of entitlement to 
service connection for a skin disorder. 

As the evidence received since the last final denial in 
April 1995 is not both new and material, the application to 
reopen the previously denied claim must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  

Service Connection 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  

Post-service evidence reflects no current diagnosis of PTSD.  
Of note, a February 2008 psychiatric evaluation clinic report 
indicates the Veteran's symptomatology did not meet the 
criteria at that time for PTSD.  Other records merely 
indicate "rule out PTSD".  No other medical evidence of 
record shows a diagnosis of PTSD during the pendency of the 
appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).

In order to prevail on a claim of service connection for any 
disability, it must first be shown that a veteran has a 
current diagnosis of the disorder in question.  As to PTSD, 
the diagnosis must be rendered in accordance with DSM-IV 
because service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Since the Veteran has not been diagnosed with PTSD, service 
connection for that disorder is not warranted.

In making such determinations, the Board has also considered 
the Veteran's assertion that he suffers from PTSD.  The 
Veteran is certainly competent to report symptoms as they 
come to him through his senses.  However, the determination 
of whether the Veteran's symptoms give rise to a diagnosis of 
PTSD is beyond his ability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Indeed, as discussed above, a medical 
professional opined that the evidence of record did not 
support a diagnosis of PTSD.  The Board attaches the greater 
probative weight to the clinical findings than to his 
statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  In sum, the evidence of record does not show a 
diagnosis of PTSD.  Accordingly, the appeal is denied.  

Acquired psychiatric disability (other than PTSD)

The Board additionally observes that, although the Veteran is 
claiming entitlement to service connection for PTSD, records 
in the claims file indicate that he has been diagnosed with 
anxiety disorder and insomnia.  The Board acknowledges that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

The Court noted that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Id. at 6-7.

Service treatment records do not reflect any findings, 
treatment, or diagnoses of psychiatric symptomatology.  The 
separation examination of May 1991 showed a normal 
psychiatric evaluation.  There is also no evidence of 
complaints, treatment, or diagnosis of anxiety disorder or 
insomnia for many years post-service.  The Veteran does not 
contend otherwise.  The Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999).  The fact that the Veteran made 
no reference to problems with anxiety or insomnia when he 
filed his initial claim for compensation in 1991 is also 
prejudicial to his appeal.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
There is also no competent medical evidence linking either 
the Veteran's anxiety disorder or insomnia to his active 
service or any event related thereto.  Again, while the 
Veteran is competent to relate his symptoms, the 
determination of whether or not his anxiety disorder and/or 
insomnia is related to his service is a question requiring an 
expert medical opinion.

As the competent medical evidence does not show that the 
Veteran's anxiety disorder and/or insomnia are related to 
service, the preponderance of the evidence is against the 
claims and the benefit-of-the- doubt rule does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Back disorder

As for the claim for service connection for back pain, that 
claim must also fail.  

	Service treatment records show no findings, treatment, or 
diagnosis of a back disorder or any symptoms reasonably 
attributed thereto.  The Veteran's separation examination 
showed his spine was normal on clinical evaluation.  
Therefore, no chronic back disorder was noted in service.

Post service evidence reflects the Veteran underwent a 
Persian Gulf Registry examination in April 1995.  Clinical 
examination of the spine proved normal.  Report of Medical 
History indicated "no" when asked have you ever or have you 
now recurrent back pain.  He did indicate "yes" that he had 
joint pains and aching.  However, as for his back, he only 
related that his back was itchy all the time and that he 
could not do anything to stop it.  He was also seen by VA in 
December 1996 on one occasion for complaints for back pain.  
The examiner indicated that when he was asked about his back, 
he related that it was his back rash that he was talking 
about.  

The Veteran also gave Travel Board hearing testimony in 
August 2009.  He testified that he had back pain from no 
specific injury but from repetitive lifting of heavy items in 
service.  He also related that he did not have a specific 
injury, that his back was sore over time, and that no 
diagnosis related to his back had been provided by a 
physician.  

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability). "In the absence of proof of 
a present disability there can be no valid claim." See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
	
	The evidence does not show a chronic disability related to 
the Veteran's back.  Rather, he has only complained of pain.  
Pain does not, by itself, without a diagnosed or identifiable 
underlying malady or condition, constitute a disability for 
which service connection may be granted.  See also Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  
	
The Board has also considered the Veteran's statements 
asserting a nexus between his back complaints and his heavy 
lifting during active duty service.  While he is competent to 
report symptoms, he is not competent to diagnose a chronic 
back disorder.  In light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection and there is no doubt to be 
otherwise resolved.  
	
	In this case, there is no medical evidence of a back disorder 
in service, or competent lay or medical evidence that the 
Veteran presently has a back disorder.  Since the evidence 
does not show that he presently has the disorder, there is no 
basis upon which to grant service connection.  Therefore, 
service connection for a back disorder (claimed as back pain) 
is not warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence to reopen the claim of service 
connection for a skin disorder has not been submitted, and 
the claim is denied.  

Service connection for an acquired psychiatric disorder, to 
include PTSD, nervousness, and insomnia (a sleep disorder) is 
denied. 

Back disorder (claimed as back pain) is denied .  


REMAND

The Veteran has also filed a petition to reopen the claim for 
service connection for hearing loss.  He maintains that 
although he had preexisting hearing loss, his hearing was 
made worse by his service in 1990 through 1991.  He alleges 
that his hearing loss was made worse by acoustic trauma 
during the Gulf War.  

During the Veteran's August 2009 Travel Board hearing, he 
testified that he underwent an audiology examination at VA in 
May 2008.  He stated that at that time, he was provided 
hearing aids by VA.  

Under the law, VA is required to advise claimants for 
benefits of any missing information that would render an 
application for benefits complete.  38 U.S.C.A §§ 5102(b); 
5103(a).  VA also has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim.  38 
U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application.").  

Accordingly, the issue is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA medical 
treatment for hearing loss that is not 
evidenced by the current record, to 
include VA audiology examinations or 
treatment in May 2008.  If any records 
regarding hearing loss are located, the 
RO/AMC should then obtain these records 
and associate them with the claims folder.  

2.  Thereafter, the RO/AMC will 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for hearing loss.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
laws and regulations on new and material 
evidence.  They should be given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


